Citation Nr: 9900932	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to recognition of the appellant as unremarried 
spouse of the veteran for VA purposes.

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from April 1942 to January 
1944.  

The veteran died in May 1995.

Service connection was in effect during the veteran's 
lifetime for coronary artery disease with hypertension which 
was rated as 100 percent disabling from July 1992.

This appeal to the Board of Veterans' Appeals (the Board) was 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno.

The Board remanded the case in November 1997 at which time 
the appellant was represented by her granddaughter, a private 
attorney; the attorney has since moved from Nevada, no longer 
practices law therein, and is no longer representing her 
grandmother before VA.  The appellant now represents herself.  


FINDINGS OF FACT

1.  The appellant married the veteran in 1942 and divorced 
him in 1983.



2.  The veteran married another woman in 1986 and they never 
divorced; she died in April 1995.

3.  The veteran died in May 1995.

4.  The appellant was fully aware of the veteran's 
relationship with and marriage to the other woman.

5.  The appellant and the veteran did many things together 
after their divorce, during which times many people around 
them assumed they were married, and they did not apprise them 
to the contrary.

6.  The appellant and the veteran did not continuously 
cohabit as man and wife after their divorce and in the period 
prior to his death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
unremarried spouse of the veteran for VA purposes are not 
met.  38 U.S.C.A. §§ 101, 1541, 5107 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.1, 3.50, 3.51, 3.54 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

38 U.S.C.A. § 1541 (West 1991) provides for the payment of 
death pension to a "surviving spouse" of a veteran who meets 
various eligibility criteria.  38 U.S.C.A. § 101(3) (West 
1991) provides, in pertinent part:

The term "surviving spouse" means...a person 
of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, 
and who lived with the veteran continuously 
from the date of marriage to the date of the 
veteran's death (except where there was a 
separation which was due to the misconduct 
of, or procured by, the veteran without the 
fault of the spouse) and who has not 
remarried or (in cases not involving 
remarriage) has not since the death of the 
veteran...lived with another person and held 
...herself out openly to the public to be the 
spouse of such other person.  

38 U.S.C.A. § 101 further provides:  "The term 'spouse' means 
a person of the opposite sex who is a wife or husband." 38 
C.F.R. § 3.50(c) (1998) provides, in pertinent part:  
Spouse and surviving spouse.  Spouse means a person of the 
opposite sex who is a wife or husband and the term surviving 
spouse means a person of the opposite sex who is a widow or 
widower provided the marriage meets the requirements of § 
3.1(j)..."

38 C.F.R. § 3.50(b) (1998) provides, in pertinent part: 
Widow.  Except as provided in § 3.52, widow means a person 
whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the lawful spouse of the veteran at the 
time of the veteran's death and: (1)  Who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse...

38 C.F.R. § 3.1(j) (1998) provides:  "Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."

38 U.S.C.A. § 103(a) (West 1991) provides:

Whenever, in the consideration of any claim 
filed by a person as the widow or widower of 
a veteran for gratuitous death benefits under 
laws administered by the Secretary, it is 
established by evidence satisfactory to the 
Secretary that such person, without knowledge 
of any legal impediment, entered into a 
marriage with such veteran which but for a 
legal impediment, would have been valid, and 
thereafter cohabited with the veteran for one 
year or more immediately before the veteran's 
death, or for any period of time if a child 
was born of a purported marriage or was born 
to them before such marriage, the purported 
marriage shall be deemed to be a valid 
marriage, but only if no claim has been filed 
by a legal widow...of such veteran who is 
found to be entitled to such benefits.  No 
duplicate payments shall be made by virtue of 
this subsection.

38 C.F.R. § 3.52 (1998) implements 38 U.S.C. § 103(a).  This 
regulation provides:

Marriages deemed valid:  Where an 
attempted marriage of a claimant to the 
veteran was invalid by reason of a legal 
impediment, the marriage will 
nevertheless be deemed valid if:

(a)  The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see § 
3.54(d)), and

(b)  The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c)  The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and

(d)  No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  (Authority: 38 U.S.C. 103(a))

The United States Court of Veterans Appeal (the Court) held 
in Sanders v. Brown, 6 Vet. App. 17, 19 (1993) that:

In order to establish entitlement to VA death 
pension benefits as a "surviving spouse" of a 
veteran, it is required that the claimant be 
the veteran's spouse at the time of death.  
38 U.S.C.A. § 101(3) (West 1991).  The 
determination whether appellant was the 
veteran's lawful spouse for the purposes of 
receiving death benefits depends upon whether 
she had an existing valid marriage to the 
veteran at the time of his death.  Pursuant 
to 38 C.F.R. § 3.1(j) ..., the validity of 
the marriage is to be determined by applying 
"the law of the place where the parties 
resided at the time of marriage, or the law 
of the place where the parties resided when 
the right to benefits accrued."  While common 
sense would seem to dictate that the former 
test would be applicable where the question 
was the validity of the inception of the 
marriage, and the latter would apply where 
the question was the validity of the 
termination of the marriage, the regulation 
does not specifically so state.  

The Court has also held that it is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  

In substance, a VA General Counsel Precedent Opinion 
VAOPGCPREC 58-91 (O.G.C. Prec. 58-91) has held that under 38 
U.S.C. § 103(a), the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage, 
constitutes a legal impediment to such a marriage.  That is, 
where it is established that a claimant for death benefits 
entered into a marriage with a veteran without knowledge of 
the existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more, 
immediately preceding the veterans death, shall have such a 
marriage deemed valid.  

It follows, pursuant to this opinion as well as subsequent 
decisions by the Court, that the other usual requirements for 
a so-called common law marriage are required.  See, i.e., 
Colon v. Brown, 9 Vet. App. 104 (1996).  See also, i.e., 
Sandoval v. Brown, 7 Vet. App. 7 (1994).

Factual Background

A claim for benefits was filed by the veteran in 1944 in 
which he stated that he had married the appellant, in "1936".

Documentation is also of record to the effect that the 
appellant was legally married to SBC, with whom she had two 
children, and whom she divorced in Nevada in March 1941.

An official certification is of record to the effect that the 
veteran married the appellant on December 8, 1942.

Of record is a divorce agreement showing the appellant 
herself sued for and was granted a divorce from the veteran 
in Nevada in November 1983.  That document indicated that 
they had no minor children at that time.

Of record is a marriage certificate showing that the veteran 
married BBA, [both of whom were shown as California 
residents], in Nevada, in August 1986.

A VA Form 21-686c filed and signed by the veteran in June 
1987 reflected that he had been married from December 1942 
until [his divorce in] November 1983 to the appellant; and 
since August 1986 to BBA.  It also indicated that BBA had 
been married to RCA from March 1947 until February 1984, and 
to the veteran since August 1986.

A VA Status of Dependents Form was sent to the veteran in 
February and returned in March 1993 on which he stated that 
he was then married to the appellant, stated by name, and had 
been since December 1942.


For a period of time in the mid-1990's, several VA checks 
were returned as undeliverable, the veteran having moved from 
his prior residence on [redacted] in [redacted], Nevada without 
a forwarding address.  In February 1995, a hand written 
annotation was made in the file to the effect that he had 
moved to a trailer park in [redacted], Mexico.

VA was notified in May 1995 of the veteran's death in May 
1995 by his daughter.

Various documents were later received showing that the 
appellant, residing on [redacted]., in [redacted], Nevada, had 
applied for certain death-related benefits.

A death certificate was received showing that the veteran 
died on May [redacted], 1995 in the emergency room of the St. 
Mary's Regional Medical Center.  He was shown on the death 
certificate as an entertainer, and "divorced".  The 
certificate was signed by the Coroner.  The veteran's address 
was shown as [redacted]; however, it is not identified 
from whom or in what manner that information was obtained.

A letter was sent to the appellant by VA asking for 
clarification of a number of questions as to their 
relationship, etc.

A copy of a document was received, addressed to the veteran 
from a hospital in Guadalajara, Mexico, dated in September 
1995, with regard to monies owed.

A letter was received by VA from the appellant dated in 
October 1995 concerning her situation and in response to the 
various questions previously addressed to her by VA.  She 
stated since the veteran's death, she had had a number of 
health problems.  She also indicated that automobile 
insurance policies were in both of their names, and that she 
had started to receive Medicaid/Medicare benefits as the 
veteran's widow.  She stated that

[The veteran] was always a Gypsy but 
since the divorce in 83, he has been in 
and out of my house.  He would not accept 
the divorce which our children insisted I 
persevere for fear of losing my life and 
everything I owned.  It got so bad at the 
end that he was coming (climbing) in the 
front and side windows when I was out.  
[The veteran] was evicted from this 
senior complex in '83 as an undesirable 
tenant but would sneak in and out until 
his death.  In the last year he made 3 
trips to Lake Chapal near Guadalajara.  
The last trip he landed in the hospital 
[and she was called collect by a 
physician associated therewith and asked 
to cover the costs rather than their 
taking checks.  VISA flew their son, who 
has 11 children], to get the veteran out 
of Mexico and back home.  He arr. & went 
into intensive care - was released to my 
care but immediately went out drinking 
and gambling.  The day he died he did not 
smoke (pipe and cigars) gamble or drink.  
He invited me to dinner with [the 
veteran's son and one of his children).  
I was too ill to join them.  After a big 
feast at the Holiday he collapsed  [They 
took him to St. Mary's Hospital after VA 
had rejected him...She was given the 
information by hotel paramedics] 

In answer to the questions I'll start 
with 1.  There was no verbal or written 
agreement.  (The veteran) simply handled 
everything including his right to live 
here anytime he needed his home.  He 
charmed the mgment who knew he was off 
his rocker & felt sorry for me so they 
looked the other way.  They did send 
threatening letters to me so the children 
and I lived in constant fear of my being 
evicted...

The appellants correspondence further stated that the 
veteran had told her of a woman whom he wanted to marry.  The 
appellant listed several residence addresses for the veteran, 
including one period of time when he lived with Benedictine 
monks at an Abbey.  She also indicated that she had loaned 
him the money to buy a trailer at another location.  The 
appellant discussed the woman at length, including that she 
had had several liver transplants, and reported that the 
woman the veteran was living with had some money, that she 
might have died after one such transplant in Los Angeles; and 
that the veteran had arrived on one occasion, was all 
excited, on one day in 1994, saying that he was coming into a 
windfall ah which time he showed her a Cadillac car he had 
bought her.

The appellant further submitted numerous copies of letters, 
etc., to the effect that various community groups such as the 
Disabled American Veterans (DAV) referred to the appellant as 
veteran's widow in various condolences documents after his 
death; she annotated the DAV letter to the effect that they 
did not know that the veteran had remarried someone else in 
1986 or so.  She submitted automobile documentation showing 
both the veteran and her name on titles and/or certain 
insurance policies.  She further annotated other documents 
including a receipt for storing all of his furniture, citing 
the Silverada address, to the effect that no one there had 
known anything about the veteran's other wife, and everyone 
just thought that the appellant was his wife.  She noted that 
any number of community groups called her "widow" including 
the Benedictine monks with whom he had stayed and to whom he 
had given money.  She also submitted copies of checks showing 
that he continued to show [redacted] as his address for 
various purposes.

Affidavits were received from some of the appellant's or 
veteran's children to the effect that he had been divorced 
from the appellant in 1983, had married another woman in 
August 1986, who died in 1994.  One of the appellant's 
children said that in 1941, the appellant had divorced her 
biological father [whom one thought she had married in 1935] 
and married the veteran two years later; and that the 
appellant's first husband, had remarried and later died in an 
airplane crash in 1949.  It was noted that the veteran had 
acted as if nothing had happened in his relationship with the 
appellant; that he was a drinker, gambler and abuser; and 
every time his other/later wife kicked him out, which was 
often, he appeared to see the appellant.



A VA Form 21-4170 was received from the appellant to the 
effect that she had lived with the veteran from 1942; and 
that they had been separated from 1983 to 1991 due to their 
divorce but he had shown up all of the time anyway.  She 
stated that they had been together from 1942 to 1983 and 
since both of them were entertainers, they had lived and 
worked together in numerous cited cities.  She indicated that 
they had always used the same last names since 1942.

A death certificate was received for the veteran's second 
wife, showing that she died on April [redacted], 1995.  Her 
marital status listed on the certificate was "divorced".

A VA Form 21-4138 signed by the appellant in August 1997 was 
to the effect that she was unaware that Nevada did not 
recognize common law marriages; that she had lived with the 
veteran for over 50 years and raised several children 
together, and that "the only reason I divorced my husband was 
because I was told that that was the only way to protect 
myself from his violence".  She further discussed their 
having gone various places together and having visited with 
old friends, none of whom ever knew that she had actually 
filed for and gotten a divorce from the veteran, and she and 
the veteran had never bothered to let them know that fact.  
They had gone on vacations and had seen long-time friends all 
of whom still thought that they were married and they never 
said anything to the contrary.




A VA Form 17-3537b is of record dated in January 1998 to the 
effect that the veterans second wife was still married to 
him at the time of her death in April 1995; that the veteran 
had two checking accounts in 1994 at a single bank, one 
showing his address as on [redacted], and the other showing 
his address on [redacted] in [redacted], Nevada; neither was 
a joint account with the appellant.  It was also noted that 
even the affidavits from the various children checked that the 
appellant and the veteran did not live together as husband 
and wife continuously until his death.  It was further noted 
that the local housing authority in Reno showed that the only 
name on the lease since 1983 had been the appellant's, and 
that the lease specifically stipulated that only the person 
named on the lease could reside there.  It further noted that 
the daughter of the veterans second wife had indicated that 
her mother had been married to the veteran until death, that 
he continued to visit her until her last hospitalization; and 
that they had lived together as man and wife throughout their 
marriage. 

A subsequent VA Form 27-3537b dated in April 1998 was to the 
effect that the appellant had stated that the veteran would 
stop by for occasional visits and was in and out of the 
residence; that she did not know the dates he lived in her 
apartment or the dates he left; that she had said that he 
came by while she lived at the [redacted] address but that 
there was no continuous cohabitation; and they the appellant 
fully knew of the veteran's second marriage.  




Analysis

Although all of the documentation and commentary recited 
above might tend to infer that the factual situation in this 
case is convoluted, the actual circumstances are quite the 
contrary.  The facts are relatively simple.

The appellant married the veteran in 1942, after having been 
married to and having herself divorced another man.  The 
appellant remained legally married to the veteran until 1984 
when she herself filed for and received a divorce from him.  
This 1984 divorce was legal not only in the eyes of the State 
of Nevada, but it is clear from the evidence of record that 
the veteran and the appellant were entirely cognizant and 
mindful of its legality.  In the short term at least, or in 
the period until April to May 1995, whether anyone else knew 
or thought they were divorced is pretty much irrelevant.  

Since the veteran and the appellant, and all of each of their 
families knew they were divorced, it seems that virtually the 
only ones who were not aware that they had divorced were old 
friends whom they visited from time to time, and a group of 
other non-intimate community leaders such as DAV and 
Benedictine monks, none of whom they apparently bothered to 
specifically enlighten as to their legal relationship. 




Since it was both unimportant and irrelevant to any of these 
groups whether the veteran and the appellant were or were not 
married, the fact that they addressed the appellant as the 
veteran's widow after his death is reflective merely of 
ignorance of fact, and an expression of ordinary politeness 
in everyday conversation.  To such innocent expression cannot 
be ascribed anything substantively impacting whatsoever on 
the veracity of such a relationship.   

The appellant clearly and unequivocally knew she was divorced 
from the veteran; she had been the active party thereto.  
Whether he wanted a divorce or not is not relevant; it 
nonetheless became valid.

Moreover, however much he might have wished it to be 
otherwise on occasion, the veteran himself clearly did not 
consider himself married to the appellant, and in fact, 
legally entered into a valid marriage with another woman in 
1986, two years after his divorce from the appellant.  

The veteran remained legally married to his second wife until 
her death on April [redacted], 1995.  There is nothing credible 
in the file to show to the contrary.  The fact that the veteran 
may have visited the appellant on occasion, or for that 
matter, that he participated in any manner or number of 
activities with her, is immaterial to this situation as it 
relates to entitlement to VA benefits.

The legal, marital relationship between the veteran and his 
second wife ceased only upon her death on April [redacted], 
1995.  The only single piece of evidence to inadvertently 
reflect that they were not married at that time was a notation 
on death certificates characterizing the deceased in each case 
as being "divorced.  In neither case was this credible and 
in fact, neither are attributed to verifiable or credible 
sources.  Specifically, this is clearly not accurate in 
relation to the veteran's relationship with his second wife 
at the time of her death; and thus, it becomes quite 
incredible with regard to him at the time of his death 
several weeks later.

In addition to a sound legal marital relationship between the 
veteran and his second wife, [and even while he himself was 
unwell and behaving, according to some, irrationally], the 
veteran apparently had visited B during the last of several 
pre-terminal hospitalizations surrounding her own illness and 
liver transplantation, and at no time did he or she renounce 
their marital relationship let alone dissolve it.

At or about that time the veteran was also going into and at 
least partly living in Mexico [i.e., had a mailing address at 
a trailer park there], and not residing with the appellant in 
Nevada or anywhere else in a marital-like relationship of any 
kind.  He had two checking accounts in a bank in Nevada, 
using two addresses, and on neither was the appellant a 
party.  In fact, in the less than a month between the death 
of the veteran's second wife, and his own death, it is not 
clear that he was anywhere near the appellant [except for 
closely proximate to his death, when he may have once invited 
her to a dinner with two family members which she was too ill 
to attend].  




At any rate, he certainly was not living with or even 
willfully setting himself out in the community as the 
appellant's husband as contemplated under pertinent 
regulations.  The fact that he and/or she may have 
periodically acquiesced in or remained silent [for whatever 
reason including sheer facility] as to the inaccurate beliefs 
of others that they remained married, after they had in fact 
been divorced, is entirely humanly understandable and equally 
irrelevant.  

Such behavior in no way changes that neither the appellant 
nor the veteran thought, nor did either try to set forth to 
the world, that they were married to one another or that they 
were cohabiting in any fashion let alone in a manner which 
might be tantamount to continuous in nature. 

The Board is only called upon to assess credibility of all of 
the evidence, and it suffices that there is a decided lack of 
credibility to the documentation in this regard as reviewed 
under the standards and conduct of those within whose law it 
was purportedly rendered.

Nonetheless, the burden is upon the claimant to provide 
evidence to reasonably establish herself as the veterans 
surviving spouse.  In that, she has clearly and unequivocally 
not done so. 


The evidentiary record does not support there having been a 
deemed valid or any other sort of recognizable marriage 
between the veteran and the appellant at the time of his 
death, and that far outweighs that which would tend to 
reflect that such existed.  The appellant is accordingly not 
entitled to recognition as the surviving spouse of the 
veteran for VA benefits.  38 U.S.C.A. §§ 101, 1541, 5107; 38 
C.F.R. §§ 3.1, 3.50, 3.51, 3.54.


ORDER

Entitlement to recognition of the appellant as the 
unremarried spouse of the veteran for VA purposes is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
